Citation Nr: 1417956	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for residuals of a fractured sternum.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2014, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.  The electronic file otherwise contains only evidence that is duplicative of the evidence contained in the paper claims file.  The Veterans Benefits Management System electronic file contains no evidence.

After the issuance of the July 2012 Statement of the Case(SSOC), a physician's statement and two VA treatment records were submitted in March 2014.  These records were accompanied by a waiver of RO consideration. 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for residuals of a fractured sternum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Currently diagnosed major depressive disorder began during service.


CONCLUSION OF LAW

Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a psychiatric disorder related to service.  His service records show that his entrance psychiatric examination was normal.  During service, he swallowed an entire bottle of medication in January 1968 in what the clinician evaluating him called a suicidal gesture.  The diagnosis at that time was passive-aggressive personality.  Subsequently, the Veteran was again psychiatrically evaluated in August 1968.  He was diagnosed with passive-aggressive personality and recommended for discharge as being unfit for service.

In written and oral statements, the Veteran has asserted that his depression began in service and has been present since that time.  He reported that he began drinking heavily during service due to his depression and continued for many years.  The Veteran's report about his psychiatric manifestations and treatment during service has been consistent during the appeal period and is entirely supported by the service treatment records.

A January 2014 private psychiatric evaluation report, the examination for which was conducted after the Veteran's Board hearing in January 2014, shows that the psychiatrist that conducted the evaluation opined that the Veteran's currently diagnosed major depressive disorder at least as likely as not began in service.  The psychiatrist provided a thorough rationale that is supported by the evidence of record, including the service treatment records.  

The Board finds that the January 2014 private opinion is adequate.  It is thorough and based on a complete examination of the Veteran.  The psychiatrist reviewed the service treatment records and reported pertinent details therein.  A rationale was provided that is consistent with the record.  It is also based on the Veteran's report that he has experienced depressive symptoms since separation from service, which the Board finds is credible.  The Veteran also submitted medication records from his current VA treatment that show he has been prescribed psychiatric medication, supporting the current diagnosis contained in the January 2014 private record.  There is no opinion of record regarding this matter that suggests otherwise.

As such, the Board has determined that the evidence supports a finding that the currently diagnosed major depressive disorder began during service.  The claim is therefore granted.


ORDER

Service connection for major depressive disorder is granted.


REMAND

During his January 2014 Board hearing, the Veteran testified that he has been treated at the VA medical center in Manchester, New Hampshire.  With the exception of two reports submitted by the Veteran, these records are not associated with the claims file.  They should be obtained on remand.

Regarding the claim remaining on appeal, the service treatment records show that the Veteran injured his sternum during service and was diagnosed as having separation of the left fifth chondrosternal joint.  However, there is no lay or medical evidence of record of a currently diagnosed disorder possibly related to the injury to the Veteran's sternum in service.  Therefore, if any newly added evidence shows such a disorder, the Veteran should be afforded a VA examination to determine whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Request all medical records pertinent to the Veteran from the VA medical center in Manchester, New Hampshire and associate them with the claims file.

2.  If any newly obtained evidence suggests that there is a currently diagnosed disorder of the sternum, schedule the Veteran for a VA examination to determine whether it is at least as likely as not that the disorder was incurred in or aggravated by service.

3.  Readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


